Citation Nr: 0002551	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  93-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) and 
Insurance Center (IC) in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant filed a timely appeal with regard to a 
claim for entitlement to the proceeds of the veteran's 
National Service Life Insurance (NSLI) policy.



REPRESENTATION

Appellant represented by:	To be clarified



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.  He died in September 1992.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 decision of the RO&IC which 
denied the appellant's claim of entitlement to the proceeds 
of the veteran's NSLI policy. 


REMAND

Since the issuance of the January 1993 RO&IC decision, which 
denied the appellant's claim of entitlement to the proceeds 
of the veteran's NSLI policy, the insurance folder has been 
lost.  The RO has made efforts to locate the lost folder; and 
thus far, two statements of the case and the appellant's July 
1993 VA Form 9 have been located and associated with a newly 
created replacement insurance folder.  However, this claim is 
a contested one, and the procedures listed in 38 U.S.C.A. 
§ 7105A (West 1991) regarding informing the appellee of all 
decisions reached must be followed.  The statements of the 
case that have been placed in the replacement insurance 
folder do not include copies of cover letters, and, 
therefore, the available record does not reveal whether the 
appellee has been informed of developemtns in the case in 
accordance with the requirements of 38 U.S.C.A. § 7105A (West 
1991).

Additionally, the record indicates that the appellant has 
requested the assistance of a representative, but she is not 
currently represented.  On remand, the RO must assure that 
the appellant has an opportunity to appoint a representative, 
if she chooses to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO should assure that all 
reasonable measure have been carried out 
in attempt to find the lost insurance 
folder. 

2.  The RO shouldcontact the appellant 
and request that she identify which 
organization, attorney, agent, or other 
representative, if any, she wishes to act 
as her accredited representative before 
VA, and, if necessary, to submit to the 
RO a properly-executed power of attorney.  
If the appellant chooses a 
representative, the representative should 
be given an adequate opportunity to 
review the record and advance arguments 
in support of the appellant's claim. 

3.  The RO should assure that all 
interested parties are fully informed of 
all previous developments in the case in 
accordance with the requirements of 
38 U.S.C.A. § 7105A (West 1991). 

4.  Thereafter, the RO should 
readjudicate the claim of whether the 
appellant filed a timely appeal with 
regard to a claim of entitlement to the 
proceeds of the veteran's NSLI policy.  
If the benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
The appellee should also be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if in order.

5.  All development of the claim must be 
carried out in accordance with the 
provisions of 38 U.S.C.A. § 7105A (West 
1991).

The parties have the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO&IC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

